Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
Claims 9-10, 13-17, and 19-20 are pending and examined on the merits.
Claims 9, 13, 14, 17, and 19 are currently amended.

Claim Rejections - 35 USC § 112
Response to Arguments - Indefiniteness
Applicant's amendments filed 02/22/2021 have overcome the rejection of record. 

Response to Arguments - Scope of Enablement – How to Use
Applicant's amendments filed 02/22/2021 have overcome the rejection of record. 

 
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-17 and 19-20 remain rejected and claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
The claims are broadly drawn to products comprising and methods using IPD-101 polypeptides having at least 80% identity to any one of the SEQ ID NOs recited in claims 13 and 14. IPD-101 polypeptides are defined in the specification as polypeptides having insecticidal properties (lines 14-21, p.5). The prior art and specification fail to provide any structural limitations on what is determined to be an IPD-101 polypeptide, because it does not appear to be a term that has its own meaning in the art. Claims 9 and 10 have been amended to recite the function that the polypeptides at least 95% identical to one of the SEQ ID NOs recited in the claims are insecticidal. This necessitates their addition to the lack of written description rejection. Claims 9-10 do not require that the polypeptide even be deemed an IPD-101 as is recited in the rest of the claims.  
For example, the genus of polypeptides having at least 80% identity to SEQ ID NO:2 consists of 2064 different polypeptides alone or 2016 different polypeptides for polypeptides with at least 95% identity to SEQ ID NO:2. 
The instant disclosure describes several polypeptides with similarity to SEQ ID NO:2; however, not all have insecticidal activity (IPD101Cd, IPD101Ea, and IPD101Eb do not according to Example 5, yet they are recited in the claims as SEQ ID NOs:22 and 24). 

Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.


	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed. Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.

Response to Arguments – Lack of Written Description
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 

This argument is not persuasive, because that limitation was already implicitly present in claims 13-14 given their preambles. The amendment fails to address that the broad scope of the claims is not adequately described. Specifically, there is not adequate description in the disclosure to describe any insecticidal polypeptide within the scope of the claims as in any polypeptide at least 80% or even 95% identical to any of the SEQ ID NOs recited in the claims. This finding is underlined by the fact that the instant disclosure describes SEQ ID NOs: 22 and 24 as not having insecticidal activity in the examples, yet they are still recited in the claims as being insecticidal. Accordingly, the lack of written description rejection of record is maintained and claims 9-10 are added to the rejection of record due to amendments made to the claims. 

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663